Exhibit 10.2

Description of Performance-Based Restricted Share Unit Adjustments

 

Effective July 1, 2018, certain retail shopping center assets in 17 states
within the continental United States and Puerto Rico that were held by DDR Corp.
(“DDR”) were separated from DDR through a spin-off of those assets to DDR’s
shareholders, which resulted in the distribution of DDR’s interest in a newly
formed company, Retail Value Inc. (“RVI”), to holders of DDR common shares (the
“Spin-Off”).  For more information about the Spin-Off, please refer to the
information statement filed as part of the Registration Statement on Form 10-12B
originally filed by RVI with the U.S. Securities and Exchange Commission on
March 29, 2018, as amended (the “Information Statement”).

As a result of the Spin-Off, each performance-based restricted share unit award
granted to David R. Lukes, Michael A. Makinen and Matthew L. Ostrower on March
2, 2017 and March 2, 2018 (each, a “PRSU Award”), pursuant to the terms of DDR’s
2012 Equity and Incentive Compensation Plan (the “Equity Plan”) and related
grant agreement (the “PRSU Agreement”), was equitably adjusted generally as
follows (each, an “Adjusted PRSU Award”):

 

▪

The number of performance-based restricted share units subject to the PRSU Award
was increased so as to retain the same intrinsic value (subject to particular
rounding treatment) immediately after the Spin-Off that the PRSU Award had
immediately prior to the Spin-Off based on a comparison of the volume weighted
average price of DDR’s common shares during the five trading day period
immediately before and after the effective date of the Spin-Off; and

 

▪

The Compensation Committee of the Board of Directors of DDR (the “Committee”)
determined that relative total shareholder return performance during the
applicable performance period will involve a comparison of (1) DDR’s common
share price (as may be adjusted pursuant to the terms of the awards) at the
beginning of the performance period to (2) the sum of (i) DDR’s common share
price at the end of the performance period plus (ii) RVI’s common share price at
the end of the performance period (but accounting for the 1-for-10 distribution
ratio for the Spin-Off when considering dividends on RVI common shares and the
RVI common share ending price), with any dividends paid on DDR common shares and
RVI common shares and any proceeds of any sale of RVI during the performance
period deemed reinvested into DDR common shares.

Each Adjusted PRSU Award generally continues to be governed by (1) the PRSU
Agreement that governs the PRSU Award (implementing the two changes as described
in the bullet points above), and (2) the Equity Plan.

 

 